
	

113 HR 313 : Government Spending Accountability Act of 2013
U.S. House of Representatives
2013-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		1st Session
		H. R. 313
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 1, 2013
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To amend title 5, United States Code, to
		  institute spending limits and transparency requirements for Federal conference
		  and travel expenditures, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Government Spending Accountability Act
			 of 2013 or the GSA Act of 2013.
		2.Limits and
			 transparency for conference and travel spending
			(a)AmendmentChapter 57 of title 5, United
			 States Code, is amended by inserting after
			 section
			 5711 the following:
				
					5712.Limits and
				transparency for conference and travel spending
						(a)Conference
				transparency and spending limits
							(1)Public
				availability of conference materialsEach agency shall post on the public
				website of that agency detailed information on any presentation made by any
				employee of that agency at a conference (except to the extent the head of an
				agency excludes such information for reasons of national security or
				information described under section 552(b)) including—
								(A)the prepared text of any verbal
				presentation made; and
								(B)any visual, digital, video, or audio
				materials presented, including photographs, slides, and audio-visual
				recordings.
								(2)Limits on amount
				expended on a conference
								(A)In
				generalExcept as provided
				under subparagraph (B), an agency may not expend more than $500,000 to support
				a single conference.
								(B)ExceptionThe head of an agency may waive the
				limitation under subparagraph (A) for a specific conference after making a
				determination that the expenditure is justified as the most cost-effective
				option to achieve a compelling purpose. The head of an agency shall submit to
				the appropriate congressional committees a report on any waiver granted under
				this subparagraph, including the justification for such waiver.
								(C)Rule of
				constructionNothing in this
				paragraph shall be construed to preclude an agency from receiving financial
				support or other assistance from a private entity to pay or defray the costs of
				a conference the total cost of which exceeds $500,000.
								(b)International
				conference ruleAn agency may
				not pay the travel expenses for more than 50 employees of that agency who are
				stationed in the United States, for any international conference, unless the
				Secretary of State determines that attendance for such employees is in the
				national interest, or the head of the agency determines that attendance for
				such employees is critical to the agency’s mission. The Secretary of State and
				the head of an agency shall submit to the appropriate congressional committees
				a report on any waiver granted under this subsection, including the
				justification for such waiver.
						(c)Reporting on
				travel and conference expenses requiredAt the beginning of each quarter of each
				fiscal year, each agency shall post on the public website of that agency a
				report on each conference that costs more than $10,000 for which the agency
				paid travel expenses during the preceding 3 months that includes—
							(1)the itemized expenses paid by the agency,
				including travel, lodging, and meal expenses, and any other agency expenditures
				to otherwise support the conference;
							(2)the primary sponsor of the
				conference;
							(3)the location of the conference;
							(4)the date of the conference;
							(5)a brief explanation of how the
				participation of employees from such agency at the conference advanced the
				mission of the agency;
							(6)the title of any employee, or any
				individual who is not a Federal employee, whose travel expenses or other
				conference expenses were paid by the agency;
							(7)the total number of individuals whose
				travel expenses or other conference expenses were paid by the agency;
				and
							(8)in the case of a conference for which that
				agency was the primary sponsor, a statement that—
								(A)describes the cost to the agency of
				selecting the specific conference venue;
								(B)describes why the location was selected,
				including a justification for such selection;
								(C)demonstrates the cost efficiency of the
				location;
								(D)provides a cost benefit analysis of holding
				a conference rather than conducting a teleconference; and
								(E)describes any financial support or other
				assistance from a private entity used to pay or defray the costs of the
				conference, and for each case where such support or assistance was used, the
				head of the agency shall include a certification that there is no conflict of
				interest resulting from such support or assistance.
								(d)Format and
				publication of reportsEach
				report posted on the public website under subsection (c) shall—
							(1)be in a searchable electronic format;
				and
							(2)remain on that website for at least 5 years
				after the date of posting.
							(e)DefinitionsIn this section:
							(1)AgencyThe term agency has the
				meaning given that term under section 5701, but does not include the government
				of the District of Columbia.
							(2)ConferenceThe term conference means a
				meeting, retreat, seminar, symposium, or event that—
								(A)is held for
				consultation, education, discussion, or training; and
								(B)is not held
				entirely at a Government facility.
								(3)International
				conferenceThe term
				international conference means a conference occurring outside the
				United States attended by representatives of—
								(A)the Government of the United States;
				and
								(B)any foreign
				government, international organization, or foreign nongovernmental
				organization.
								.
			(b)Technical and
			 conforming amendmentThe
			 table of sections for
			 chapter
			 57 of title 5, United States Code, is amended by inserting
			 after the item relating to
			 section
			 5711 the following:
				
					
						5712. Limits and transparency for
				conference and travel
				spending.
					
					.
			(c)Annual travel
			 expense limits
				(1)In
			 generalIn the case of each
			 of fiscal years 2014 through 2018, an agency (as defined under
			 section
			 5712(e) of title 5, United States Code, as added by subsection
			 (a)) may not make, or obligate to make, expenditures for travel expenses, in an
			 aggregate amount greater than 70 percent of the aggregate amount of such
			 expenses for fiscal year 2010.
				(2)ExemptionsThe agency may exclude certain travel
			 expenses from the limitation under paragraph (1) only if the agency head
			 determines that inclusion of such expenses would undermine national security,
			 international diplomacy, health and safety inspections, law enforcement, or
			 site visits required for oversight or investigatory purposes.
				(3)Report to
			 CongressIn each of fiscal
			 years 2014 through 2018, the head of each agency shall submit to the Committee
			 on Oversight and Government Reform of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 containing—
					(A)the justification
			 for any expenses excluded (under paragraph (2)) from the limitation under
			 paragraph (1); and
					(B)the positive or
			 negative impacts, if any, of the limitation under paragraph (1) on the agency’s
			 mission, cost-effectiveness, efficiency, and ability to perform core
			 functions.
					(4)Identification
			 of travel expenses
					(A)ResponsibilitiesNot later than September 30, 2013, and
			 after consultation with the Administrator of General Services and the Director
			 of the Administrative Office of the United States Courts, the Director of the
			 Office of Management and Budget shall establish guidelines for the
			 determination of what expenses constitute travel expenses for purposes of this
			 subsection. The guidelines shall identify specific expenses, and classes of
			 expenses, that are to be treated as travel expenses.
					(B)Exemption for
			 military travelThe
			 guidelines required under subparagraph (A) shall exclude military travel
			 expenses in determining what expenses constitute travel expenses. Military
			 travel expenses shall include travel expenses involving military combat, the
			 training or deployment of uniformed military personnel, and such other travel
			 expenses as determined by the Director of the Office of Management and Budget,
			 in consultation with the Administrator of General Services and the Director of
			 the Administrative Office of the United States Courts.
					
	
		
			Passed the House of
			 Representatives July 31, 2013.
			Karen L. Haas,
			Clerk
		
	
